Carroll, J.
This is a petition in equity to determine the ownership of certain savings bank deposits. A decree for the petitioner was entered. The judge of probate before whom the case was heard found as follows: The intestate, Mary Elizabeth Swan, went to the banks in Greenfield where moneys were deposited in her name. She was accompanied by the petitioner, Marion Merrick Rockefeller, of Asheville, North Carolina, (formerly Marion B. Merrick). The two deposits were then transferred to the intestate and the petitioner as joint tenants. The deposit book and the record card of the Franklin County Trust Company were stamped “Joint Tenants,” and money in the Conway Savings Bank was collected by the direction of the intestate and added to this account. The deposit book and record card in the Greenfield Savings Bank were stamped “Either party.” It was also found that the transaction was not an attempt to make a testamentary disposition of property; that there was a completed gift by the decedent and an acceptance by the petitioner. There was evidence that the intestate stated to the trust officer of the trust company that “she desired to have that account made joint with Miss Merrick”; that the transaction was in the presence of Miss Merrick. The book and record card were then stamped “Joint tenants, payable wholly or in part to either or the survivor.” The deposit book was left with the trust company, subject to the call of either party. At the Greenfield Savings Bank the *107officer in charge was requested by the decedent to change the book into a joint account with Miss Merrick, and he witnessed the signature of Mary Elizabeth Swan to this order: “You are hereby authorized and directed to add to my account and Bank Book No. 21395, the name of Marion B. Merrick so that all the moneys now due, or that hereafter may become due, either as principal or interest on said account and Bank Book, shall be payable to either myself or the said Marion B. Merrick or to the survivor.” The petitioner was present at this time. The deposit book was left with the bank. It was further found that the intestate at the time of the transfer was not incompetent nor unduly influenced; that the testimony of the “petitioner — that she probably would not, during the lifetime of the decedent, have withdrawn any part of the money so deposited, without great need therefor or notifying the decedent — does not contradict her claim of joint tenancy in the deposits, and that her reluctance to exercise a right . . . was not contrary to the existence of that right.”
When the bank accounts of Mary Elizabeth Swan were changed into the joint accounts of herself and Miss Merrick new contracts between them and the banks were made. The banks no longer held the money as the sole property of the original depositor; the deposits became the joint property of the decedent and the petitioner, including the additions made to the accounts after the contracts were made, and as the petitioner is the survivor it was rightly decided that she could recover. Kentfield v. Shelburne Falls Savings Bank, 273 Mass. 548. Holyoke National Bank v. Bailey, 273 Mass. 551. Brodrick v. O’Connor, 271 Mass. 240. Chippendale v. North Adams Savings Bank, 222 Mass. 499. The failure of the petitioner to sign a deposit slip did not deprive her of her right to the deposits. Kentfield v. Shelburne Falls Savings Bank, 273 Mass. 548. The contract by which the deposits became the joint property of the intestate and the petitioner did not violate the statute of wills, McKenna v. McKenna, 260 Mass. 481, nor did the fact _ that the petitioner would probably not withdraw any of the money during the lifetime of the intestate destroy *108her right as the survivor. Bailey v. New Bedford Institution for Savings, 192 Mass. 564, relied on by the respondent, is to be distinguished on the facts. Nothing was decided in Battles v. Millbury Savings Bank, 250 Mass. 180, in conflict with this opinion.

Decree affirmed.